UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, Case No. 13-cv-14853

Paul D. Borman
V. United States District Judge

Stephanie Dawkins Davis
United States Magistrate Judge

STEVIE BROWN,

Defendant.
/

ORDER: (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION (ECF #32); and (2) OVERRULING DEFENDANT’S
OBJECTION TO WRIT OF GARNISHMENT (ECF #27)

Now before the Court is the August 7, 2019 Report and Recommendation of
Magistrate Judge Stephanie Dawkins Davis (ECF #32) recommending that the Court
overrule Defendant Stevie Brown’s May 1, 2019 objection to a writ of garnishment!
(ECF #27). The writ of garnishment at issue was entered by Plaintiff on April 9,
2019. (ECF #25.) The Report and Recommendation states that the Parties have
resolved the instant matter. (ECF #32, PgID 122.)

Having reviewed the Report and Recommendation and there being no timely

 

' The objection to the writ is styled as “Defendant’s Request for Hearing about the
Garnishment and Claims for Exemptions.” (ECF #27.)
objections under 28 U.S.C. § 636(b)(1) and E.D. Mich. Local Rule 72.1(b), the Court
ADOPTS the Magistrate Judge’s Report and Recommendation, and OVERRULES

Defendant’s objection to the April 9, 2019 writ of garnishment.

2.0,

_ D. Borman
United States District Judge

IT IS SO ORDERED.

 

2019
Dated: Alle 28

NM
